UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2011 interclick, inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-34523 01-0692341 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 11 West 19th Street 10th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 722-6260 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 10, 2011, interclick, inc. (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2011 as well as its business outlook for the third quarter and full year 2011.The Company also held a conference call discussing such results and outlook on August 10, 2011 at 4:30 p.m. (EST).The press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated August 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 10, 2011 interclick, inc. By: /s/ Roger Clark Roger Clark Chief Financial Officer Exhibit Index Exhibit No. Description Press Release dated August 10, 2011
